          Case 2:19-cv-01197-SM-MBN Document 10 Filed 02/26/19 Page 1 of 2



MINUTE ENTRY
MORGAN, J.
February 26, 2019


                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

    DARRELL GUILLORY,                                                CIVIL ACTION
       Plaintiff
    VERSUS                                                           NO. 19-1197

    THE NATIONAL FOOTBALL                                            SECTION "E" (5)
    LEAGUE, ET AL.,
        Defendants


          A status conference was held on February 26, 2019, at 12:30 p.m. in the chambers

of Judge Susie Morgan. Also in attendance were counsel in 19-566 Badeaux, et al. v. Roger

Goodell, et al.

            Present:   L. Eric Williams, Tregg Wilson, and John Finckbeiner,
                       counsel for Plaintiff, Darrell Guillory; Frank D’Amico, James
                       Dugan, and Roderick Alvendia, counsel for Plaintiffs, Tommy
                       Badeaux and Candis Lambert; Gladstone Jones (via
                       telephone), Harvey Bartlett, and Lynn Swanson, counsel for
                       Defendants, The National Football League, Roger Goodell,
                       and NFL Properties, LLC.

          The parties discussed the status of the above-captioned matter. Counsel for

Plaintiff shall file on the record evidence that the remaining Defendants have been served.

          Plaintiff filed a Motion to Remand, 1 arguing this Court does not have diversity

subject matter jurisdiction because there is not complete diversity. The Court DENIED

Plaintiff’s Motion to Remand 2 because jurisdiction under the Class Action Fairness Act




1   R. Doc. 8.
2   R. Doc. 8.

                                              1
        Case 2:19-cv-01197-SM-MBN Document 10 Filed 02/26/19 Page 2 of 2



(“CAFA”) only requires that at least one Plaintiff is diverse from at least one Defendant. 3

Plaintiff is a Louisiana domiciliary. 4 The Notice of Removal states, and counsel for

Plaintiff agreed, that Defendant Bill Vinovich is domiciled in Iowa, Defendant Gary

Cavaletto is domiciled in California, and Defendant Todd Prukop is domiciled in

California. 5 Accordingly, there is minimal diversity as required under CAFA.

        The parties discussed the pending Motion to Dismiss. 6 In opposition to the Motion

to Dismiss, Plaintiff requests leave to amend the Complaint. 7 The Court GRANTED

Plaintiff leave to amend the Complaint. Plaintiff shall file an amended complaint by no

later than Tuesday, March 12, 2019. If Plaintiff files an amended complaint on or

before March 12, 2019, Defendant’s Motion to Dismiss will be denied without prejudice

as moot.

        New Orleans, Louisiana, this 27th day of February, 2019.


                                                       _____________________________
                                                               SUSIE MORGAN
                                                       UNITED STATES DISTRICT JUDGE




    JS10 (0:30)




3 See 28 U.S.C. § 1332(d)(2); Badeaux v. Goodell, No. 19-566, 2019 WL 398830 (E.D. La. Jan. 31, 2019).
4 R. Doc. 1 at 4; R. Doc. 8 at 2.
5 R. Doc. 1 at 4.
6 R. Doc. 6.
7 R. Doc. 9 at 7-8.


                                                   2
